Citation Nr: 1235903	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  09-02 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a rib/chest disability.

4.  Entitlement to service connection for a bilateral arm disability.

5.  Entitlement to service connection for head injury residuals.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to September 1957. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2007 rating decision in which the RO, inter alia, denied service connection for PTSD, for back, rib/chest, and bilateral arm disabilities,  as well as for residuals of a head injury.  In March 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in the same month. 

In June 2009, the Veteran participated in an informal conference with a Decision Review Officer (DRO) at the RO; a report of that conference is of record. 

In June 2012, the Veteran and his daughter testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is also of record.  

As a final preliminary matter, the Board notes that the Veteran has claimed service connection for PTSD, and the RO has limited the claim on appeal to one for service connection for PTSD.  However, in connection with his September 2006 claim, the Veteran asserted experiencing depression.  To the extent that this notation may indicate a psychiatric disability other than PTSD, and to give the Veteran every consideration in connection with the current claim, the Board has expanded the claim involving psychiatric disability as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009 ( (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  For reasons made clear, below, the Veteran is not prejudiced by the Board's consideration of the expanded claim, in the first instance. 

The Board's decision addressing the claim for service connection for an acquired psychiatric disability, to include PTSD and depression, is set forth below.  The claims for service connection for back, rib/chest, and bilateral arm disabilities, as well as for residuals of a head injury, are addressed in the remand following the order; these matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished. 

2.   There is no competent, probative evidence indicating that the Veteran has, or, at any time pertinent to this appeal has had, a diagnosis of PTSD, depression, or any other psychiatric disability.





CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD and depression, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, in a December 2006 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for PTSD, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The November 2007 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the December 2006 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter claim herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's available post-service private and VA treatment records.  Also of record and considered in connection with the appeal is the transcript of the June 2017 Board hearing, as well as various written statements provided by the Veteran, and by his representative, on his behalf.   The Board finds that no additional RO action to further develop the record in connection with the matter herein decided, is required. 

The Board acknowledges that no service treatment records for the Veteran are included in his claims file. After requesting them, the RO was informed in March 2007 that there were no service records, as the records were fire-related. Here, the Board finds that the RO has carried out all necessary steps to obtain service records, including efforts undertaken to reconstruct the record.  In a September 2007 letter, the RO informed the Veteran that his service records were unable to be found.  He was asked to furnish any service records he had in his possession.  He was also informed of potential substitute evidence.  In September 2007, the Veteran reported that he did not have a copy of his service treatment records and that he could not remember pertinent details related to any in-service incidents.  Under these circumstances, and given the basis for the denial of the claim herein decided (as explained below, the Board finds that no further RO action in this regard, in connection with this claim, is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the disability in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

As for psychiatric disabilities other than PTSD, the Board also notes that service connection may be presumed, for certain chronic diseases, such as a psychosis, to include major depression, which develop to a compensable degree (10 percent for psychoses) within a prescribed period after discharge from service (one year for psychoses), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

The Veteran filed his claim in September 2006, indicating that experienced nightmares, stress and depression due to a jeep accident during service.  However, considering the pertinent evidence in light of the governing legal authority, the Board finds that this claim must be denied on the basis of no current disability.

The Board has reviewed the Veteran's outpatient treatment records from the VA healthcare system in search of evidence of treatment or a notation of symptoms of any psychiatric or psychological disorder, to include PTSD.  No such evidence is shown in the record.  Records from the Gardena Civilian Based Outpatient Clinic (CBOC) dated from 1997 to the present are completely without mention of PTSD, depression, nightmares or any other mental symptoms or treatment.  Records from the Long Beach VA Medical Center (VAMC) for the same time period were also reviewed with the same results.  The Veteran's private records were reviewed, but include no treatment related to the Veteran's mental status.  In fact, he submitted authorizations to obtain private records and these records were noted to pertain to the Veteran's orthopedic complaints only.  In August 2009, the Veteran submitted a written statement clearly stating, "I do not have post traumatic stress disorder."  He went on to discuss his other claimed disabilities.  And, during his June 2012 Board hearing at the RO, the Veteran provided no testimony related to symptoms of a mental disorder.

Although the Veteran perfected a claim for service connection for PTSD, the records show and he has confirmed that he does not have a PTSD diagnosis.  Also, a review of the entire claims file reveals that he does not have any documented symptoms or diagnosis of any other psychiatric disability, and neither the Veteran nor his representative has presented or identified any such existing evidence or opinion.  There simply exists no current diagnosis of a mental disability, including PTSD and depression, for which service connection can be granted.

Given the evidence cited above, the Board finds that competent, probative evidence simply does not support a finding that the Veteran has, or ever has had PTSD, or any other psychiatric disability.  

The Board also finds that, on these facts, no VA examination or medical opinion to address the nature and etiology of current psychiatric disability, including PTSD and depression, is required.  In this regard, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, as there is no medical evidence of disability, or of persistent or recurrent symptoms of the disability for which service connection is sought, the fundamental requirement to arrange for the Veteran undergo VA examination or to obtain a medical opinion is not met.  

As for any lay assertions of record, the Board notes that the Veteran, as a layperson, is competent to report that he has had feelings of depression or nightmares, as he did at the time of his initial claim.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  

However, to whatever extent the Veteran and/or his representative attempt to support this claim on the basis of lay assertions, alone, such attempt must fail.  As indicated above, a layperson generally is competent to report on matters observed or within his or her personal knowledge.  Layno, 6 Vet. App. 465, 470 (1994); see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However the claim under consideration turns, fundamentally, on the matter of whether the Veteran has the disability for which service connection is sought, and, if so, whether there exists a medical relationship between such current disability and service.  Diagnosis and etiology of disabilities not capable of being established on the basis of lay observation or other sensory perception, alone, are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (i.e., persuasive) opinion on any medical matter on which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; see also 38 C.F.R. §§ 3.303, 3.304.  Thus, where, as here, competent, probative evidence does not establish that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection.  Consequently, the claim for service connection for PTSD must be denied because the first essential criterion for service connection-evidence of a current disability-has not been met.  

In reaching the conclusion to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for an acquired psychiatric disability, to include PTSD and depression, is denied.


REMAND

Unfortunately the Board finds that further RO action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters. 

The Veteran claims to have disabilities of his back, rib/chest, and bilateral arms, as well as residuals of a head injury, which he contends are the result of a jeep accident during his tour in Germany in 1957.  Unfortunately, the Veteran's service treatment and personnel records are not available for review, as they were destroyed in an accidental fire at the National Personnel Records Center in 1973.  Thus, at present there is no objective evidence that any claimed disability was present during evidence of an in-service incurrence of the claimed disabilities.

At the time of his June 2012 hearing, the Veteran reported that he was in a jeep traveling in Germany during a rainstorm.  The jeep flipped on a sharp turn and he reports landing on his left side, which he contends was the cause of his currently claimed disabilities.  The Veteran reported at the hearing that the platoon sergeant radioed back to the convoy and that a medical truck was sent to retrieve them from the field.  He reported that later that same afternoon, he was transported to a hospital in Wiesbaden, Germany, where he was admitted for two days.  The Veteran reported that this accident took place in March or April of 1957.  And, according to his DD Form 214, which is a part of the claims file, the Veteran's unit at the time of discharge, just five months following the reported accident, was "Co B 82nd  Recon Bn APO 185."  The DD Form 214 also does confirm that the Veteran had ten months of foreign service during his active duty.

Included in the Veteran's claims file is a printout of a request by the RO for the service treatment records in December 2006.  The January 2007 response indicated that the Veteran's records are fire-related, but that if he was treated and the RO could provide the necessary information, then additional search could be conducted.  As to the personnel record, however, the response indicated that the information could not be reconstructed.

In March 2007, the Veteran submitted the National Archives and Records Administration form to assist in reconstructing the record.  A June 2007 response indicates that there is no record of the Veteran in the morning reports for Co. B, 82nd Recon Bn, APO 185, 1957, and that sick reports were not kept after 1953.

In February 2009, a request shows that the RO sought records related to the accident from March 1957 at "Miz Germany Army Hosp."  The response indicated that the facility name was required.  In March 2009, the Veteran submitted a statement indicating that he did not know the name of the hospital.  Thus, no further action was taken to develop the record in this regard.  However, as noted above, the Veteran, at the time of his hearing, reported treatment at Wiesbaden Hospital in Germany.  Because the Veteran has now identified the facility, the Board finds that additional development should be undertaken to attempt to locate these highly pertinent records, especially in light of the fact that the Veteran's records are fire-related.

The Board also finds that an effort should be undertaken to investigate the unit records of the Veteran's unit in March and April 1957 for incident reports related to a jeep accident, whether or not they specifically mention the Veteran's name.  This evidence may assist in corroborating the Veteran's contentions as to his in-service incident.  

Further, on remand, the RO should obtain and associate with the claims file all outstanding, pertinent records related to the Veteran's claimed disabilities.  The record reflects that the Veteran has been receiving treatment at the VA Medical Center (VAMC) in Long Beach and at the Gardena VA Community Based Outpatient Clinic (CBOC).  While the claims file currently includes treatment records dated to March 2009 for the Long Beach VAMC, and dated to February 2007 for the Gardena CBOC, more recent treatment records may now be available. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Long Beach VAMC and the Gardena CBOC any outstanding, pertinent records of evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c)  as regards requests for records from Federal facilities.

Also, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.  The notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

After providing the required notice, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal. 

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should attempt to obtain medical treatment records from Wiesbaden Hospital (or Wiesbaden Army Hospital) in Germany, dated in March or April 1957, related to treatment of the Veteran following a jeep accident.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  The RO should request from the appropriate source(s) any records from the Veteran's unit documenting the occurrence of  a jeep accident in March or April 1957 in Germany, involving  dispatch of a medical vehicle to evacuate members of the unit from the accident scene, as well as dispatch of a medical vehicle to transport the injured from the field to a hospital.  The Veteran's DD Form 214 references his unit as "Co B 82nd  Recon Bn APO 185."  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  The RO should obtain from the Long Beach VAMC and the Gardena CBOC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since March 2009, and February 2007, respectively.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

5.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for service connection for disabilities of the back, rib/chest, and bilateral arms, as well as for residuals of a head injury, in light of all pertinent evidence and legal authority.

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


